t c summary opinion united_states tax_court cynthinie joane mccasland petitioner v commissioner of internal revenue respondent docket no 9841-09s filed date frances h thompson and jessica rammelsberg student for petitioner inga c plucinski for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the case was submitted fully stipulated under rule petitioner resided in utah at the time her petition was filed respondent denied petitioner’s request for relief under sec_6015 the sole issue for our consideration is whether petitioner’s request for relief under sec_6015 is time- barred because it was filed more than years approximately 4½ years after respondent mailed petitioner a notice_of_determination to proceed with collection under sec_6330 respondent concedes that petitioner otherwise meets the qualifications for relief from joint_and_several_liability under sec_6015 the sole reason for respondent’s denial of relief is that petitioner’s request for relief was not timely-- within years from the time of the notification respondent understands that this court’s precedent in lantz v commissioner t c __ a court-reviewed opinion is on point and would provide petitioner with the opportunity to 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure seek relief even though her request for relief was without the year period respondent however notes that lantz is on appeal and that he disagrees with this court’s holding in that case in lantz v commissioner supra this court held invalid the secretary’s regulation limiting the right to seek relief under sec_6015 to years the holding of that case did not establish any time within which a request for relief would be considered reasonable and or timely respondent concedes that the only reason for denial was that petitioner’s request exceeded years respondent does not argue that the amount of time by which petitioner’s request exceeded years is a reason for denial of equitable relief under sec_6015 accordingly there is no reason for this court to further analyze or decide whether an approximately 4½-year period is reasonable and or timely in view of the foregoing decision will be entered for petitioner 2respondent sought to have the small_tax_case designation removed from this case in an attempt to be able to appeal any adverse decision for the purpose of overturning our holding in lantz v commissioner t c __ respondent’s motion was denied for reasons stated in the record
